              Case 2:20-mj-00213-JRC Document 1 Filed 04/27/20 Page 1 of 6



 1                                                           The Honorable J. Richard Creatura
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                           NO. MJ20-213
11
                             Plaintiff,
                                                          COMPLAINT for VIOLATION
12
                        v.
13                                                        21 U.S.C. §§ 841(a)(1), 841(b)(1)(C)
      RAOUL V. NORMANDIA, JR.,
14
                             Defendant.
15
16         BEFORE United States Magistrate Judge J. Richard Creatura, Tacoma,
17 Washington.
18         The undersigned complainant being duly sworn states:
19                                              COUNT 1
20               Possession of Controlled Substances with Intent to Distribute
21         On or about April 24, 2020, in Federal Way, in King County, within the Western
22 District of Washington, and elsewhere, the defendant, RAOUL V. NORMANDIA, JR.,
23 knowingly and intentionally possessed with intent to distribute (1) 3,4-
24 methylenedioxymethamphetamine (“MDMA”), a Schedule I controlled substance under
25 Title 21, United States Code, Section 812; and (2) cocaine, a Schedule II controlled
26 substance under Title 21, United States Code, Section 812.
27         All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
28   COMPLAINT - 1                                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Normandia, USAO #2020R00363
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-mj-00213-JRC Document 1 Filed 04/27/20 Page 2 of 6



 1         This Complaint is based upon the following information:
 2         I, Chris Garlinghouse, a Special Agent with the United States Naval Criminal
 3 Investigative Service, having been duly sworn on oath, depose and say:
 4                     INTRODUCTION AND AGENT BACKGROUND
 5         1.      I am a Special Agent for the United States Naval Criminal Investigative
 6 Service (“NCIS”), assigned to the Special Operations squad, which is attached to the
 7 Kitsap County Sheriff’s Office West Sound Narcotics Enforcement Team, a regional
 8 narcotics unit with multiple local and federal entities. I have been a Special Agent with
 9 NCIS since February, 2018. Prior to becoming a Special Agent with NCIS, I was a
10 Deputy Sheriff employed by the Orange County Sheriff’s Office from 2006 to 2018.
11         2.      As part of my duties as a Special Agent with NCIS, I investigate controlled
12 substances offenses, in violation of Title 21, United States Code, Sections 841(a)(1)
13 (distribution and possession with intent to distribute controlled substances) and 846
14 (conspiracy to do the same). As set forth below, my training and experience includes the
15 identification and interdiction of controlled substances. During my career as a law
16 enforcement officer, I have been involved in many investigations into controlled
17 substances offenses, including the execution of search warrants, interviews and
18 interrogations of suspected drug traffickers, arrests of drug traffickers, and the
19 identification and seizure of controlled substances and proceeds of drug trafficking. I am
20 also familiar with the ways that drug traffickers package controlled substances and
21 conceal their illicit activity from detection by law enforcement.
22         3.      I have completed Criminal Investigator Training Program and Special
23 Agent Basic Training Program at the Federal Law Enforcement Training Center in
24 Glynco, Georgia. I have also completed the Florida Department Law Enforcement
25 training, which includes 720 hours of training, and New Jersey Tactical Undercover
26 Agent training program. I have received specialized training in the investigation of
27
28   COMPLAINT - 2                                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Normandia, USAO #2020R00363
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-mj-00213-JRC Document 1 Filed 04/27/20 Page 3 of 6



 1 controlled substances and on the identification of controlled substances and interdiction
 2 of controlled substances.
 3         4.      I make this affidavit from personal knowledge based on my participation in
 4 this investigation, including witness interviews by myself and/or other law enforcement
 5 agents, communications with others who have personal knowledge of the events and
 6 circumstances described herein, and information gained through my training and
 7 experience. The information outlined below is provided for the limited purpose of
 8 establishing probable cause and does not contain all details or all facts of which I am
 9 aware relating to this investigation.
10                             SUMMARY OF PROBABLE CAUSE
11         5.      This investigation arises out of an incident on April 18, 2020, in which a
12 sailor with the United States Navy was found unresponsive in his workspace on a Navy
13 ship. The victim was pronounced deceased at the scene by first responders with Naval
14 Base Kitsap Emergency Medical Services. In the pocket of the victim’s uniform in the
15 workspace, investigators with NCIS found two blue pills believed to be counterfeit
16 30 milligram Percocet pills (“Perc 30s”) laced with fentanyl.
17         6.      Further investigation revealed that the victim had received Perc 30s from
18 another sailor on the same ship. This sailor informed investigators that he had purchased
19 the Perc 30s from a dealer in Seattle and that he had also recently obtained cocaine from
20 this dealer. Subsequent investigation identified RAOUL V. NORMANDIA, JR. as a
21 supplier of cocaine and counterfeit Perc 30s, including the pills that the sailor had
22 purchased from the Seattle-based dealer.
23         7.      On April 24, 2020, the Honorable Brian A. Tsuchida, Chief United States
24 Magistrate Judge for the Western District of Washington, signed a search warrant for
25 NORMANDIA’s residence, located on South 362nd Place in Federal Way, Washington.
26 The warrant authorized federal agents to search for and seize evidence of drug trafficking
27
28   COMPLAINT - 3                                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Normandia, USAO #2020R00363
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                    Case 2:20-mj-00213-JRC Document 1 Filed 04/27/20 Page 4 of 6



 1 activity, including the trafficking of fentanyl and cocaine, and the possession of firearms
 2 in furtherance of drug trafficking.
 3             8.      At approximately 2:30 p.m. on April 24, 2020, investigators executed the
 4 search warrant on NORMANDIA’s residence. The residence is a four-bedroom, two-
 5 story single family home with an attached garage. NORMANDIA’s mother and brother
 6 were present at the home at the time of the execution of the search warrant, but both told
 7 investigators that they do not live at the residence. Investigators are not aware of any
 8 other individual residing at NORMANDIA’s home, and public records searches do not
 9 connect any living individual to the address other than NORMANDIA and his mother.
10             9.      When investigators executed the warrant, NORMANDIA was not present
11 at the residence. Rather, he was detained prior to the execution of the warrant while
12 driving a black Lexus in the area near the home, with a passenger in the front passenger
13 seat. After detaining NORMANDIA, investigators searched the black Lexus and found
14 approximately 67 grams of suspected cocaine in the center console. 1
15             10.     While executing the search warrant, investigators recovered evidence of
16 drug trafficking activity throughout the residence. In the dining area on the first floor of
17 the home, investigators found body armor. In my training and experience, drug
18 traffickers often have and use body armor to protect their homes, drug trafficking
19 proceeds, and the controlled substances in their possession. Upstairs, in an empty
20 bedroom, investigators found a box with plastic bags of various sizes, consistent with the
21 types of packaging used by drug traffickers to package controlled substances. This box
22 sat next to a digital scale with a bowl and a spoon, all of which were covered with a white
23 residue, consistent with cocaine. In the same room, investigators found a vacuum sealer
24
25
     1
         Based on my training and experience, the substances found in the Lexus and in
26 NORMANDIA’s residence are consistent with cocaine and MDMA. Agents have not been able
27 to field test these substances, however, due to safety concerns over the potential presence of
     fentanyl.
28       COMPLAINT - 4                                                          UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
         United States v. Normandia, USAO #2020R00363
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
              Case 2:20-mj-00213-JRC Document 1 Filed 04/27/20 Page 5 of 6



 1 and related packaging, which, in my training and experience, drug traffickers use to
 2 package controlled substances in an attempt to mask their scent to avoid detection by law
 3 enforcement. Next to the garage door, agents found a loaded magazine, consistent with
 4 an assault rifle, and loose ammunition, consistent with a handgun. Throughout the
 5 residence, agents recovered no less than 20 cellular phones. In my training and
 6 experience, drug traffickers frequently change phones to avoid detection by law
 7 enforcement, and it is common for them to retain in their possession phones that they
 8 previously used, but have discontinued actively using, for their drug trafficking business.
 9         11.     Investigators identified a room on the second floor as NORMANDIA’s
10 bedroom, which was locked and had to be forced open. In the room, investigators found
11 a stack of Moneygram receipts, mail, and bills in NORMANDIA’s name on a nightstand
12 near the bed. A loaded handgun was found on the bed’s headboard. Under the bed,
13 investigators found a cutting agent and a digital scale with a bowl and spoon, covered in a
14 white residue, consistent with cocaine. In the closet in NORMANDIA’s bedroom,
15 investigators found (1) an assault rifle and corresponding ammunition; (2) plastic bags of
16 various sizes, consistent with the types of packaging commonly used by drug traffickers;
17 (3) a digital scale; (4) a plastic bag containing approximately 101.4 grams of suspected
18 cocaine; and (5) two plastic bags containing a total of approximately 233.3 grams of
19 suspected MDMA. Based on my training and experience, these amounts of cocaine and
20 MDMA, found near measuring devices and packaging materials, are consistent with drug
21 trafficking.
22 //
23 //
24 //
25
26
27
28   COMPLAINT - 5                                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Normandia, USAO #2020R00363
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
Case 2:20-mj-00213-JRC Document 1 Filed 04/27/20 Page 6 of 6
